DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 05/12/2022. Claims 1-14 and 18-23 are pending in the application. Claims 1, 3, 11, 13, and 20 have been amended. Claims 2, 12, 15-17 and 21 have been canceled. Applicant submits no new matter has been presented. Claims 1, 11, and 20 are amended to include all of the limitations of allowable claims 2, 12, and 21 respectively. A complete response to applicants remarks and a Notice of Allowability follows here below.
The applicant does not address the Claim Interpretations under 35 U.S.C. 112(f), therefore the Examiner maintains the limitations: “a receiving module, an extraction module, and an acquisition module” at independent claim 11 and its subsequent dependent claims stands.
Because the aforementioned claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Since the applicant did not clarify or amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g, by reciting sufficient structure to perform the claimed function); or (2) presenting a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f), the corresponding structure for each of the “modules” will only be drawn to:
“receiving module 10 may include a wireless or wired transceiver circuit, a field-programmable gate array (FPGA), a central processing unit (CPU), a processing chip or a microcontroller unit (MCU), or any other components capable of performing a data transceiving function. The extracting module 20 may include a field- programmable gate array (FPGA), a central processing unit (CPU), a processing chip or a microcontroller unit (MCU), or any other components capable of performing a data processing function, but not limited hereto. Optionally, the acquisition module 30 obtains the target image with the largest number of identical feature points in the classes corresponding to all the feature points of the search image includes the following: The acquisition module 30 obtains matching images having the identical feature points in the classes corresponding to all feature points in the image classification index table, sorts the matching images based on the order of the number of the identical feature points from largest to smallest or from smallest to largest, and obtains the target image having the largest number of identical feature points. The acquisition module 30 obtains all the matching images with the identical feature points in the classes corresponding to all the feature points of the search image and calculates the number of identical feature points of each matching image by calculating the number of appearance of the matching images. By sorting in order, the acquisition module obtains the matching image with the largest number of identical feature points, which is most similar or identical to the search image. In one embodiment, on the basis of that, after acquiring the matching images having the identical feature points and before sorting the matching images based on the order of the identical feature points from largest to smallest or from smallest to largest, the acquisition module 30 may further be configured to delete matching images having the number of the identical feature points less than or equal to a threshold. The acquisition module 30 first deletes the matching images whose number of identical feature points is less than or equal to the threshold, that is, first deletes most of the matching images with low similarity, which reduces the workload of subsequent sorting and improves the search efficiency. The acquisition module 30 may include a field-programmable gate array (FPGA), a central processing unit (CPU), a processing chip or a microcontroller unit (MCU), or any other components capable of performing a data processing function, but not limited hereto. Optionally, as shown in FIG. 6, the reverse image search apparatus further includes an index table creating module 40. The index table creating module 40 is configured to extract feature points for each image in the image library, and classify each feature point; based on the feature point in each class, establish an index table between the classes and the images in the image library having the corresponding feature points, thereby obtaining the image classification index table. The index table creating module 40 may include a field-programmable gate array (FPGA), a central processing unit (CPU), a processing chip or a microcontroller unit (MCU), or any other components capable of performing a data processing function, but not limited hereto. receiving module 110 may include a wireless or wired transceiver circuit, a field-programmable gate array (FPGA), a central processing unit (CPU), a processing chip or a microcontroller unit (MCU), or any other components capable of performing a data transceiving function. The extracting module 120 may include a field-programmable gate array (FPGA), a central processing unit (CPU), a processing chip or a microcontroller unit (MCU), or any other components capable of performing a data processing function, but not limited hereto. The acquisition module 130 may include a field-programmable gate array (FPGA), a central processing unit (CPU), a  processing chip or a microcontroller unit (MCU), or any other components capable of performing a data processing function, but not limited hereto. In one embodiment, the extracting module 120 of the reverse image recommendation apparatus acquires the tags of the search images. The recording module 150 records the number of appearance of the tags. The acquisition module 130 obtains the target image with the tag having the largest number of accumulated appearance and recommends the target image to the user. Therefore, the recommendation can be made based on the user's interest, and the accuracy of the recommendation is improved. The recording module 150 may include a field-programmable gate array (FPGA), a central processing unit (CPU), a processing chip or a microcontroller unit (MCU), or any other components capable of performing a data processing function, but not limited hereto. The recording module 150 may also include a memory, a hard disk, a floppy disk, a memory chip, and the like. The recording module may be any other components that have a storage function, but not limited hereto. Optionally, that the extracting module 120 acquires the tags of the search images includes that the extracting module 120 obtains the tags of the search images by using the hash model. Optionally, the acquisition module 130 is further configured to acquire a target image based on the favorite tag set by the user. Another embodiment of the present disclosure further provides an application system of reverse image search. As shown in FIG. 9, the system includes a terminal 1, a server 2, and a screen 3. The above-mentioned reverse image search apparatus is integrated in the server 2.”
Response to Arguments
Applicant’s arguments, see page 7, filed 05/12/2022, with respect to prior art rejections under 35 U.S.C. 103 have been fully considered and in accordance with the current amendments, the rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was not given by the Attorney of Record, however, the Examiner submits this Examiner’s Amendment in an effort to correct a grammatical error.
The application has been amended as follows: In the CLAIMS: 
at claim 11, line 9; delete “acquiring”; replace with --“acquisition”--
Allowable Subject Matter
Claims 1, 3-11, 13, 14, 18-20, 22 and 23 are allowed. These claims have been renumbered as 1-17.
VanBlon et al. (US 20210149946 A1) discloses “Now in reference to FIG. 3, it shows an example graphical user interface (GUI) 300 that is presentable on an electronic touch-enabled display of an end user device such as a smart phone or laptop computer. The GUI 300 may be accessed over the Internet using an Internet browser, accessed through a separate software application executing on the end user device, etc. A provider or operator of an Internet reverse image search engine may thus provide the GUI 300 through the Internet browser or the separate application in order for the end user to use the GUI 300 to specify an image for which the search engine is to perform a reverse image search to identify one or more additional images and other search result types that match the image. Accordingly, a first image 302 is shown in FIG. 3 as being the image specified by the end user. The first image 302 may have been initially specified based on the end user providing a uniform resource locator (URL), web address, Internet protocol address, etc. to a text input field on another GUI (that might be presented prior to presentation of the GUI 300) in order to provide identifying information for the first image 302 itself to a remotely-located server that is associated with the search engine and that will be used to perform the reverse image search. This may be done so that the first image 302 can be looked up/accessed by the server. The first image 302 may have also been initially specified based on the end user uploading the image 302 to the remotely-located server from local storage on the end user's device. This might be done based on the user selecting a browse button presented on another GUI (that again might be presented prior to presentation of the GUI 300), which may then be used to browse to a local file location on the end user's device (or elsewhere) at which the first image 302 is stored so that the first image 302 may then be uploaded to the remotely-located server. Once uploaded, the GUI 300 may then be presented and show the first image 302 itself that was specified by the end user. The user may then proceed to select portions of the image 302 to use/include for reverse image searching, and even other portions of the image 302 to exclude from reverse image searching. This may help reduce or focus search results to only items in certain portions of the image 302 so that other items that happen to be shown in the image 302 but that the user does not deem as relevant to the search he or she wishes to perform will not be searched. In order for the user to select one or more portions of the image 302 to use for reverse image searching, the user may first select a selector 304 using touch or cursor input to indicate that ensuing input will be input selecting one or more portions of the image 302 to use for reverse image searching. As shown, the selector 304 may include text indicating instructions for how to select portions of the image 302 that are less than the entirety of the image 302 that should be used for reverse image searching. In this case the instructions for selector 304 indicate that the user can use boxes in combination with drag and release actions using finger or cursor input to surround respective image portions that are to be used for reverse image searching. The instructions for selector 304 may also indicate that items shown in the image 302 may be touched using non-lateral-moving touch input to select a given item as shown in the image 302 (e.g., down/up input tapping the item without the user moving his or her finger across the outer surface of the display while making contact with the display). Thus, once the user has selected the selector 304, the user may then proceed to select one or more portions of the image 302 to use in a reverse image search. To do so, the user may touch a certain item/object shown in the image 302 using non-lateral-moving touch input according to the preceding paragraph. The user may also do so by beginning a drag and release operation by selecting a point within the image 302 as presented on the display and then beginning to move the cursor or user's finger to another location on the display having both a different X coordinate and a different Y coordinate than the initial point. The user may do this without performing a release action yet, and this drag action may therefore cause a box to be rendered and change dimensions according to the user's movements to thus surround a desired portion of the image 302. Once the box has been adjusted to a desired size and/or positioned at a desired location within the image 302, the user may then perform the release action.”
Prior art reference Hohwald et al. (US 10740385 B1) discloses “the media file portion identifier 234 can obtain historical data of users actions related to identifying images displayed in search results for a previously submitted search query, and selecting subsets or portions of those images in the search results to be submitted in a reverse image search as described in U.S. patent application Ser. No. 15/054,025, titled “Selected Image Subset Based Search”, and filed on Feb. 25, 2016, the contents of which are incorporated for reference purposes herein in their entirety. In certain aspects, the terms of the previously submitted search query can be considered as a basis for the query term associated with the visual portions of the images submitted in the reverse image search. A query term associated with the identified portion of a visual media file can then be associated with the search query, and the visual portion of the at least one of the plurality of visual media files can be stored in memory 232 (e.g., in the collection of media files 240) as responsive to the search query. The stored portion of the visual media file can be, for example, a listing of coordinates in the individual entire visual media file that form the boundaries of the visual portion of the visual media file responsive to the query term and associated with the search query. Alternatively, the stored portion of the visual media file can be, for example, a separate copy of the visual portion of the visual media file that is then stored in the collection of media files 240 as a separate file than the visual media file from which it is taken or copied. In these aspects, the separate copy of the visual portion of the visual media file that is then stored in the collection of media files 240 as a separate file can be associated with a data vector generated for the file, and indexed for use with the media file search engine 256.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…reverse image search apparatus, comprising: a display screen; a processor; and a storage medium coupled to the processor and storing a computer program that, when executed by the processor, causes the processor to: receive a search image; extract feature points of the search image; and find classes corresponding to the feature points of the search image respectively in an image classification index table and search in the classes to obtain a target image having the largest number of identical feature points of the search image, wherein the classes in the image classification index table comprise images in an image library; and the processor is further configured to obtain matching images having the identical feature points of the search image in the classes, sort the matching images based on an order of the number of the identical feature points from largest to smallest or from smallest to largest, and obtain the target image having the largest number of the identical feature points of the search image.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hammontree et al. (US 20130086105 A1) discloses “images can be returned by the search component 110 in response to the disparate search performed using the search word recognized from the voice directed query 104 and/or the contextual information. These images can be used by the object detection component 108 to guide and/or refine detection of the object from the visual content 102. The detected object can thereafter be fed back to the search component 110 to perform a reverse image search. Accordingly, the search word from the voice directed query 104, the contextual information, and the extracted image can be cycled back against each other to produce a progressively refined results set.”
Natarajan et al. (US 20140099033 A1) discloses reading a plurality of stored kernel tables, each kernel table representing a mapping from a corresponding feature to a vector of values; accepting images for processing, and identifying a plurality of patches within said images; computing a feature vector F(P) for each patch P of the plurality of patches, including computing one or more summations over locations z in the patch P of terms, each term being a product of terms including a term obtained by a lookup in a corresponding kernel table according to the location z and/or an attribute of the patch P at the location z; and processing the images according to the computed feature vectors for the plurality of patches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665